Title: From George Washington to Major Benjamin Tallmadge, 11 July 1780
From: Washington, George
To: Tallmadge, Benjamin


					
						Dear Sir
						Head Quarters Bergen County 11th July 1780
					
					As we may every moment expect the arrival of the French Fleet, a revival of the correspondence with the Culpers will be of very great importance. If the younger cannot be engaged again, you will endeavour to prevail upon the elder to give you information of the movements and position of the enemy upon Long Island—as whether they are all confined to the post at Brooklyn, or whether they have any detached posts, and where, and what is their strength at those posts—in short desire him to inform you of whatever comes under his notice and which seems worthy of communication. You will transmit your letters to General Howe, who will forward them to me. I am Dear Sir Yr most obt Servt
					
						Go: Washington
					
					
						P.S. desire him to attend particularly to the provision which they are making of Wood and Forage—& whether they drive any stock within their lines.
					
				